internal_revenue_service department of the treasury number release date index number 2056a washington dc person to contact telephone number refer reply to cc psi plr-108901-02 date july re legend spouse decedent child state country revocable_trust marital trust residuary_trust trustee trustee trustee trustee date - - - - - - - - - - - - - dear this is in response to your date letter requesting a ruling concerning the application of sec_2056a of the internal_revenue_code facts decedent died on date survived by spouse and child at the time of death decedent was a resident_alien domiciled in state in the united_states and a citizen of country decedent was married to spouse also a resident_alien domiciled in the united_states and a citizen of country prior to death decedent had established revocable_trust which is governed under the laws of state revocable_trust provides for the creation of two trusts marital trust and residuary_trust upon decedent’s death marital trust has four co-trustees trustee a corporate trustee that is plr-108901-02 organized and operating under the laws of state and trustees and individual trustees who are related to decedent and citizens of the united_states under the terms of revocable_trust the marital trust is to be funded with an amount equal to the maximum marital_deduction allowable reduced by the aggregate value of any interest in property which has passed to spouse under other provisions of the trust or by operation of law for which a marital_deduction is allowable and further reduced by the largest amount which taking into account certain specified_credits will result in no federal estate_tax under the terms of marital trust the trustee must pay all the net_income at least quarterly to spouse for spouse’s life the trustee may also pay principal to spouse for spouse’s reasonable health support and maintenance article provides that unless spouse consents unproductive property shall not be held as an asset of the marital trust for more than a reasonable_time article f contains provisions that are specifically applicable to retirement benefits article f states that it is decedent’s intent that retirement benefits payable under any qualified_retirement_plan individual_retirement_account or other retirement arrangement subject_to minimum_distribution_rules of sec_401 or other comparable provisions be distributed to or held for only individual beneficiaries within the meaning of sec_401 article f provides that if marital trust becomes the beneficiary of death_benefits under any qualified_retirement_plan defined in sec_401 any qualified retirement annuity defined in sec_403 or sec_403 and or any individual_retirement_account defined in sec_408 the trustee must withdraw from such marital trust’s share of the plan in each calendar_year and deposit in the marital trust the greater of a the net_income of the marital trust’s share of the plan for such year or b the minimum distribution amount which is required to be withdrawn from such share under sec_401 or other comparable provision article f requires that the trustee treat distributions from any qualified_retirement_plan defined in sec_401 any qualified retirement annuity defined in sec_403 or sec_403 and or any individual_retirement_account defined in sec_408 as income of the marital trust to the extent that the distribution represents income generated or deemed to be generated by such plan annuity or individual_retirement_account in addition the trustee has the right to withdraw any part or all of the remaining qualified_plan benefit annuity or individual_retirement_account or to direct that the plan benefit annuity or individual_retirement_account be paid directly to the beneficiary of the marital trust who is entitled to the income of the marital trust further article f provides that spouse shall have the right to direct the trustee to make any unproductive property productive or convert any non-income or low-income producing assets into income-producing assets or assets producing adequate income within a reasonable_time upon spouse’s death the trustee shall pay to the personal representative of spouse’s estate an amount from the marital trust assets that is equal to federal and state estate or inheritance taxes payable by reason of inclusion of the value of marital plr-108901-02 trust in spouse’s gross_estate all remaining marital trust property will be distributed to residuary_trust under the terms of the residuary_trust the trustee may pay trust income or if income is not sufficient principal to or for the benefit of the spouse for the spouse’s health support and maintenance taking into account income from all other sources any excess income is to be added to trust corpus upon spouse’s death the assets of the residuary_trust will be distributed to child or if child has predeceased spouse to child’s issue per stirpes article of the revocable_trust provides that if spouse is not a citizen_of_the_united_states at decedent’s death the provisions of article apply to the marital trust so that the marital trust will qualify as a qualified_domestic_trust qdot as described in sec_2056a and that the decedent’s personal representative will make the necessary election for qdot treatment further article provides that the trust is intended to be a qualified_domestic_trust under sec_2056a and that any ambiguity in its terms shall be resolved in accordance with that intention the pertinent terms of article are as follows article provides that at least one of the trustees of the marital trust must be a u s trustee meaning a corporation created or organized under the laws of the united_states a u s state or the district of columbia as defined in section 2056a- c article provides that the trustee shall comply with the requirements for security arrangements for qualified domestic trusts as set forth in sec_20_2056a-2 with respect to qdots in excess of dollar_figure million on the date of the decedent's death determined without reduction for any indebtedness and sec_20_2056a-2 or ii with respect to qdots having a fair_market_value at the date of the decedent's death of dollar_figure million or less determined without reduction for any indebtedness under article for purposes of determining whether the fair_market_value of the trust assets exceeds the trustee is authorized to make the election under sec_20_2056a-2 with respect to real_property used as a personal_residence of spouse article provides that for purposes of determining the amount of the bond or letter_of_credit the trustee is authorized to make the election under 2056a- d iv b with respect to real_property used as the personal_residence of the spouse article provides that the trustee is directed to file any annual statements required under sec_20_2056a-2 article provides that notwithstanding anything contained herein to the contrary the u s trustee is authorized to enter into alternative plans or arrangements with the internal_revenue_service pursuant to sec_20_2056a-2 to assure collection of the deferred estate_tax in lieu of the provisions contained herein plr-108901-02 article provides that if the trustee pays or distributes principal of the marital trust the u s trustee shall withhold and pay the federal estate_tax imposed under sec_2056a from the property to be paid or distributed article requires that upon the death of spouse the trustee shall pay from the principal of the marital trust its proportionate share of the federal estate_tax assessed under sec_2056a by reason of her death under article the trustee is required to comply with the requirements prescribed by the regulations for qualified domestic trusts and may amend the terms of marital trust to comply with the requirements to be a qualified_domestic_trust if spouse becomes a united_states citizen after decedent’s death and the requirements of sec_2056 or 2056a b have been satisfied article dollar_figure provides that the provisions of article will no longer apply to the marital trust you have requested the following rulings the marital trust will qualify as a qdot defined in sec_2056a provided a timely election is made under sec_2056a property passing to the marital trust will qualify as qualified_terminable_interest_property under sec_2056 because the marital trust qualifies as a qdot and meets the requirements of sec_2056 and assuming the elections under sec_2056a and sec_2056 are made the property passing to the marital trust will be eligible for the marital_deduction for federal estate_tax purposes in decedent’s gross_estate law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_2056 for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined except as limited by sec_2056 by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the rule_of sec_2056 in the case plr-108901-02 of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passed_from_the_decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2056 a surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life with respect to which a deduction was allowed under sec_2056 likewise for gift_tax purposes sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in property in which the decedent had a qualifying_income_interest_for_life with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all the interests in the property other than the qualifying_income interest sec_20_2056_b_-7 of the estate_tax regulations states that the principals of sec_20_2056_b_-5 apply for purposes of determining whether the surviving_spouse is entitled to all the income_for_life from the entire_interest or a specific_portion of the entire_interest sec_20_2056_b_-5 provides that if an interest is transferred in trust the surviving_spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest if the effect of the trust is to give her substantially that degree of beneficial_enjoyment of the trust property during her life which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of the trust sec_20_2056_b_-5 states that an interest passing in trust will not satisfy this requirement if the primary purpose of the trust is to safeguard property without providing the spouse with the required beneficial_enjoyment if the corpus of a_trust consists substantially of property which is not likely to be income producing during the life of the surviving_spouse and the spouse cannot compel the trustee to convert or otherwise deal with the property as described in sec_20_2056_b_-5 an interest passing to such a_trust will not qualify unless the applicable rules for trust plr-108901-02 administration require or permit the spouse to require that the trustee provide the required beneficial_enjoyment such as by payments to the spouse out of other assets of the trust sec_20_2056_b_-5 provides that the terms entitled_for_life and payable annually or at more frequent intervals require that under the terms of the trust the income referred to must be currently at least annually distributable to the spouse or that the spouse must have such command over the income so that it is virtually the spouse’s under sec_2056 and d a if the surviving_spouse of a decedent is not a united_states citizen the marital_deduction is disallowed unless property passes to the surviving_spouse in a qualified_domestic_trust qdot under sec_2056a a_trust qualifies as a qdot if the trust instrument requires that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or domestic_corporation has the right to withhold from such distribution the tax imposed under sec_2056a on the distribution further the trust must meet such requirements as the secretary may by regulations prescribe to ensure the collection of any_tax imposed by sec_2056a and an election under sec_2056a must be made with respect to the trust sec_2056a in general imposes an additional estate_tax on distributions of corpus from a qdot during the spouse’s lifetime and on the value of the qdot on the date of death of the surviving_spouse under sec_20_2056a-2 of the estate_tax regulations if property passes from a decedent to a qdot then in order to qualify for the estate_tax_marital_deduction the trust must also satisfy the requirements for a marital_deduction contained in either sec_2056 or sec_2056 or sec_2056 in addition under sec_20_2056a-2 in order to qualify as a qdot the trust must contain certain provisions intended to ensure collection of the additional estate_tax imposed under sec_2056a revproc_96_54 1996_2_cb_386 contains sample paragraphs that may be utilized in a_trust instrument to satisfy these requirements ruling the marital trust requires that at least one trustee be an individual citizen_of_the_united_states whose tax_home is in the united_states or a domestic_corporation in this case it is represented that all the individual co-trustees are citizens of the united_states whose tax homes are in the united_states and the corporate co-trustee is a domestic_corporation organized and operating under the laws of state the marital trust also provides that the trustee shall withhold the federal estate_tax due under plr-108901-02 sec_2056a on any distributions from the trust further the marital trust incorporates the sample paragraphs provided in revproc_96_54 that may be used to satisfy the governing instrument requirements of 2056a- d i and d ii of the estate_tax regulations for a qualified_domestic_trust accordingly we conclude that marital trust will qualify as a qdot defined in sec_2056a provided a timely election is made under sec_2056a rulings and the terms of marital trust direct the trustee to pay all the income to spouse in convenient installments at least as often as quarter-annually during spouse’s life no person other than spouse has a right to marital trust income or corpus during spouse’s life in addition spouse has the right to direct the trustee to make any unproductive property productive and to convert any non-income or low income producing property accordingly spouse’s income_interest in the marital trust qualifies as a qualified income_interest for life under sec_2056 further in the event that marital trust is designated as the beneficiary of qualified_retirement_plans defined in sec_401 qualified retirement annuities defined in sec_403 or sec_403 and or individual_retirement_accounts defined in sec_408 the trustee is required to withdraw from each plan each year and deposit in the marital trust the greater of the net_income from that plan or the minimum distribution amount as described in sec_401 each of these distributions from the plans to the marital trust must be allocated to income of the marital trust and distributed to spouse the trustee also has the right to withdraw part or all of each qualified_plan benefit annuity or individual_retirement_account and direct that it be paid directly to spouse the marital trust specifically requires that unless spouse consents unproductive property including benefits from qualified_retirement_plans defined in sec_401 qualified retirement annuities defined in sec_403 or sec_403 and individual_retirement_accounts defined in sec_408 shall not be held in trust for more than a reasonable_time accordingly to the extent the marital trust is designated as the beneficiary of retirement benefits spouse will receive a qualifying_income_interest_for_life in these benefits see revrul_89_89 1989_2_cb_231 see also revrul_2000_2 2000_1_cb_305 we conclude that if the election is made under sec_2056 with respect to the marital trust and any retirement benefits for which the marital trust is the designated_beneficiary then the marital trust and the retirement benefits will satisfy the requirements as qualified_terminable_interest_property under sec_2056 plr-108901-02 therefore assuming that the elections described in sec_2056 and sec_2056a are timely made by the executor on the return of tax imposed by sec_2001 we conclude that the property passing to the marital trust will qualify for the estate_tax_marital_deduction under sec_2056 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for purposes cc
